COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


DAVID LEWIS TIPTON,                             §
                                                                  No. 08-15-00069-CR
                                                §
                             Appellant,                             Appeal from the
                                                §
V.                                                            Criminal District Court No. 3
                                                §
                                                                of Tarrant County, Texas
THE STATE OF TEXAS,                             §
                                                                    (TC# 1355209D)
                                                §
                              Appellee.
                                                §

                               MEMORANDUM OPINION

       David Lewis Tipton appeals his conviction of manslaughter, enhanced by two prior

felony convictions.    After finding Appellant guilty of manslaughter, a jury found the

enhancement paragraphs true and assessed his punishment at imprisonment for a term of thirty-

three years. We affirm.

                                   FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an
Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that she has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and she has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.       Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). Appellant has been provided access to the appellate

record and he has filed a pro se brief.

        We have carefully reviewed the record, counsel’s brief, and Appellant’s pro se brief, and

agree that the appeal is wholly frivolous and without merit. Further, we find nothing in the

record that might arguably support the appeal. A further discussion of the issues advanced in

Appellant’s pro se brief would add nothing to the jurisprudence of the state. The judgment of the

trial court is affirmed.



April 29, 2016
                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                               -2-